UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT Commission File Number: 0-52518 SUNRISE HOLDINGS LIMITED Exact name of small business issuer as specified in its charter NEVADA 20-8051714 (State or other jurisdiction of I.R.S. Employer incorporation or organization) Identification No. 1108 West Valley Blvd, STE 6-399 Alhambra, CA 91803 (Address of principal executive offices) (626) 407-2618 Issuer's telephone number Check whether the registrant (1) filed all documents and reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer |_|Accelerated filer |_| Non-accelerated filer |_| Smaller reporting company |X| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes x No o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 6,882,273 shares as ofFebruary 6, 2012. Transitional Small Business Disclosure Format (Check one): Yes o No x 2 SUNRISE HOLDINGS LIMITED INDEX PART I: FINANCIAL INFORMATION Item 1: Financial Statements: Balance Sheets as of December 31, 2011 and September 30, 2011 (unaudited) 4 Statements of Expenses for the three months ended December 31, 2011 and 2010, and from October 25, 2005 (inception) to December 31, 2011 (unaudited) 5 Statements of Cash Flows for the three months ended December 31, 2011 and 2010, and from October 25, 2005 (inception) to December 31, 2011 (unaudited) 6 Notes to theFinancial Statements (unaudited) 7 Item 2: Management's Discussion and Analysis or Plan of Operations 8 Item 3: Quantitative and Qualitative Disclosures About Market Risk 9 Item 4: Controls and Procedures 9 PART II: OTHER INFORMATION Item 1: Legal Proceedings 10 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3: Defaults upon Senior Securities 10 Item 4: Removed and Reserved 10 Item 5: Other Information 10 Item 6: Exhibits and Reports on Form 8-K 10 Signatures 11 3 PART I. FINANCIAL INFORMATION ITEM 1. UNAUDITED FINANCIAL STATEMENTS SUNRISE HOLDINGS LIMITED (an Exploration Stage Company) BALANCE SHEETS AS OF DECEMBER 31, 2, 2011 DECEMBER 31, 2011 (Unaudited) SEPTEMBER 30,2011 ASSETS Current assets: Cash $ $ Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Advances from company officers Total Current Liabilities TOTAL LIABILITIES Stockholders' Equity (Deficit) Preferred Stock, $.001 par value;10,000,000 shares authorized, 10,000,000 shares issued and outstanding Common Stock, $.001 par value; 190,000,000 shares authorized, 6,882,273 shares issued and outstanding at December 31, 2011 and at September 30, 2011 Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 4 SUNRISE HOLDINGS LIMITED (an Exploration Stage Company) STATEMENTS OF EXPENSES FOR THE THREE MONTHS ENDED DECEMBER 31, 2 FROM OCTOBER 25, 2005 (INCEPTION) THROUGH DECEMBER 31, 2011 (Unaudited) October 25, 2005 Three Months Ended (Inception) to December 31 December 31, Expenses: Exploration costs - - General and administrative expenses Total Operating Expenses Net operating (loss) OtherIncome (Expense) Interest income - - Gain on extinguishment of accounts payable - - Interest expense - - ) Total Other Income and (Expense) - - Net Loss $ ) $ ) $ ) Net Loss per Common Share - Basic and Diluted $ ) $ ) Per Share Information: WeightedAverage Number of Common Shares Outstanding - Basic and Diluted See the accompanying summary of accounting policies and notes to the financial statements. 5 SUNRISE HOLDINGS LIMITED (an Exploration Stage Company) STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED DECEMBER 31, 2 FROM OCTOBER 25, 2005 (INCEPTION) THROUGH DECEMBER 31, 2011 (Unaudited) October 25, 2005 For Three Months Ended (Inception) to December 31, December 31, Cash Flows from Operating Activities: Net Loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock issued for services - - Deprecation - - Gain on extinguishment of accounts payable - - ) Imputed interest on shareholder advance - - Increase (decrease) in interest receivable - - ) Increase (decrease) in accounts payable ) - Net Cash Flows Usedin Operating Activities ) ) ) Cash Flows from Investing Activities: Purchase of assets - - ) Net Cash Flows Usedin Investing Activities - - ) Cash Flows from Financing Activities: Stock issued for cash - - Shares Rescinded - - ) Repayment for advance from company officer - - ) Advance from company officer Net Cash Flows Provided by Financing Activities Net Increase (Decrease) in Cash ) Cash and cash equivalents - Beginning of period - Cash and cash equivalents - End of period $ $ $ SUPPLEMENTARY INFORMATION Interest Paid $ - $ - $ - Taxes Paid $ - $ - $ - Supplemental disclosure of non cash investing and financing activities: Reduction of note in connection with share rescission $
